617 F.2d 1207
Fed. Sec. L. Rep.  P 97,595OKC CORPORATION, Plaintiff-Appellant,v.Harold M. WILLIAMS et al., Defendants-Appellees.OKC CORPORATION, Plaintiff-Appellant,v.Harold M. WILLIAMS et al., Defendants-Appellees.
No. 79-1459, 79-1580.
United States Court of Appeals,Fifth Circuit.
May 30, 1980.

Ford, Marrin, Esposito, Witmeyer & Bergman, Richard Burke Marrin, John J. Witmeyer, III, New York City, Arthur Mitchell, Gen. Counsel, OKC Corp., Robert A. Miller, G. Scott Damuth, Dallas, Tex., for plaintiff-appellant.
Michael J. Stewart, Regional Adm., S.E.C., Fort Worth, Tex., James H. Schropp, Asst. Gen. Counsel, Paul Gonson, Associate Gen. Counsel, Julie Allecta, John P. Sweeney, Attys., S.E.C., Washington, D. C., for defendants-appellees.
Appeals from the United States District Court for the Northern District of Texas.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion March 19, 1980, 5 Cir., 1980, 614 F.2d 58).
Before GODBOLD, HILL and POLITZ, Circuit Judges.
PER CURIAM:


1
OKC states that this court ignored its argument that, without regard to the manner in which the SEC secured possession of the report prepared by a law firm at the request of the corporate board, and for reasons based on constitutional and common law grounds, any use by the SEC of the report was impermissible because it was privileged.  The district court mentioned this argument in its order of November 22, 1978, but this order was interlocutory in nature, and this appeal was not taken from it.  All this court has before it is an appeal from a partial summary judgment that was narrowly restricted by the district court.  This court has carefully confined itself to ruling on the matters presented in the appeal that arise from the partial summary judgment and has avoided ruling on issues not before us.


2
The petition for rehearing is DENIED and no member of this panel nor judge in regular active service on the court having requested that the court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 16) the petition for rehearing en banc is DENIED.